Citation Nr: 0319233	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  92-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 RO rating decision, 
which, in pertinent part, denied service connection for PTSD.  
The veteran was notified of this decision in January 1996.  
In an April 1999 decision, the Board denied the veteran's 
claim, and he subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
1999 joint motion to the Court, the parties requested that 
the Board decision as to this issue be vacated and the case 
remanded; a January 2000 Court order granted the joint 
motion.  The Board remanded the issue of service connection 
for PTSD to the RO in September 2000.   

The appeal originally included several other issues which 
were also addressed in the April 1999 Board decision, and 
appealed to the Court.  Of these issues, in the December 1999 
joint motion, the parties requested that the appeal be 
dismissed as to the issues of whether new and material 
evidence had been received to reopen claims for service 
connection for an acquired psychiatric disorder and residuals 
of a head injury, service connection residuals of rheumatic 
fever, and entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disability and for recurrent ventral hernias.  The issues of 
service connection for the left shoulder disorder (on the 
basis of failure to submit new and material evidence), 
hearing loss and tinnitus, remanded by the Court in January 
2000, were denied by the Board in a decision dated in 
September 2000.  The veteran again appealed to the Court, and 
in a February 2001 order, the Court granted the parties' 
joint motion to dismiss the issue of service connection for 
the left shoulder disorder (on the basis of new and material 
evidence), and remanded the issues of service connection for 
hearing loss and tinnitus.  The Board, in turn, remanded 
those issues to the RO in September 2001.  In a rating 
decision dated in December 2002, the RO granted service 
connection for hearing loss and tinnitus, a complete grant of 
the benefit sought as to those two issues.  Accordingly, the 
only issue remaining is service connection for PTSD, the 
subject of this decision.  


FINDINGS OF FACT

1.  The appellant did not engage in combat during his active 
military service.

2.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service, including claimed stressors 
involving personal assault.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Navy 
from October 1968 to December 1969. 

The veteran's service medical records included the report of 
his pre-enlistment physical examination and medical history 
conducted in May 1968.  In his family history, he reported 
that a brother had been killed at the age of 5.  On 
examination, no abnormalities were reported.  Treatment 
records show that in October 1968, a week after his entrance 
into service, the veteran complained of shoulder dislocation, 
and was noted to be quite hyperactive and nervous.  Barely 
legible copies of records dated in January and February 1969 
show his treatment for a laceration of the right middle 
finger and/or a 3/4-inch laceration on the hand or head which 
was cleaned, and sutured with 4 stitches.  In June 1969, he 
reported flash burns of the eyes.  In July 1969, he was seen 
the complaint that his foot fell in a hole, and he was 
subsequently treated for an ankle injury.  In September 1969, 
he complained of pain in the left shoulder.  An orthopedic 
evaluation in October 1969 noted the veteran gave a history 
of recent dislocations of the left shoulder on multiple 
occasions since the first dislocation two years earlier; no 
in-service shoulder injury was reported.  From November to 
December 1969, he was hospitalized in the Portsmouth, 
Virginia, Naval Hospital for evaluation for Medical Board 
proceedings, due to his left shoulder complaints.  Again, no 
in-service shoulder injury was noted.  The Medical Board 
concluded that the veteran's left shoulder problem pre-
existed service and was not shown to have been aggravated 
therein, and, he was administratively discharged from the 
Navy on December 15, 1969.

The veteran's Navy personnel file contains his service dates 
and type of discharge and other administrative documents none 
of which contain any additional information regarding the 
circumstances of his military service or medical conditions 
treated and/or diagnosed during such service.

In his initial claim for VA compensation filed in December 
1969, the veteran said he had been treated for a shoulder 
dislocation and laceration on the head in sick bay aboard the 
U.S.S. AMERICA in March 1969, and for shoulder dislocation in 
the Portsmouth Naval hospital in November and December, 1969.  
His claim was denied in January 1970.

In September 1971, he again requested service connection for 
residuals of a head injury and an injury to his left 
shoulder.  This time, he stated that he fell down a ladder 
during service and sustained a head injury and an injury to 
his left shoulder.  He was taken to sick bay where his head 
was treated, but not his shoulder at that time.   

VA medical records dated from August 1971 to June 1972 show 
that the veteran underwent surgery on his left shoulder in 
September 1971.  On a pre-operative note dated in August 
1971, the veteran reported that he had fallen off a ladder 
during service and "split his head open" and his left 
shoulder started to give him problems. 

In connection with the veteran's appeal of the June 1972 
rating decision denying his claim, he submitted lay 
statements from two former service members who served with 
him aboard the USS AMERICA.  A statement of [redacted], a 
former third class petty officer, dated April 15, 1973, 
indicated that the veteran was treated aboard the AMERICA for 
a cut to the head and a shoulder injury caused by a fall down 
a hatch ladder during the summer of 1969.  He said that he 
visited the veteran in sick bay before he was sent to the 
Naval hospital in Virginia.  A statement of former seaman 
apprentice [redacted], dated May 31, 1973, noted that 
during the summer of 1969, he went to see the veteran after 
learning he had had an accident two days earlier.  

The veteran testified at a Board hearing in November 1973.  
He said that after basic training, he immediately went aboard 
the USS AMERICA (CVA 66), where he was a mess cook for three 
months, after which he was assigned to flight deck work.  
About 7 or 8 months later, he sustained an injury, which he 
described as falling from a ladder down a hatch to the mess 
deck.  He was carried to sick bay in a wire stretcher. After 
his return to his division, he went back to work on the 
flight deck.  He said that he did not know of any 
investigation regarding the circumstances of his accident, 
although he informed his division commander of what had 
happened.

Records received from the Bristol Memorial Hospital consist 
of the discharge summary from the veteran's October 1975 
hospitalization for resolving pleural pericarditis, weight 
loss of unknown etiology and chronic fatigue.  In addition, 
he underwent a psychiatric evaluation by H. H. Bockian, M.D., 
which noted that the veteran was diagnosed with acute 
schizophrenic reaction with passive and pseudoneurotic 
features.  In his report, Dr. Bockian indicated that the 
veteran's wife reported that she observed paranoid delusions 
in him since August 1975.  The veteran told Dr. Bockian that 
he had been drugged and apparently sent to the hospital for a 
purpose and that he might tell it "to the Federals."  The 
fact that he was a veteran of the United States Navy was 
noted as well.  On mental status examination, he was oriented 
but quite paranoid.  He was placed on Mellaril and Dr. 
Bockian recommended that he be followed in the Bristol 
Regional Mental Health Center.  Final diagnoses at discharge 
included acute schizophrenic reaction with paranoid and 
pseudoneurotic features.

Records from W. B. Pagel, MSW, reflect therapy consultations 
between February and May 1977.  A February report lays out in 
some detail the veteran's turbulent family history, to 
include his having been beaten and abused while living with a 
family friend during the break-up of his parents' marriage.  
During this time, he witnessed the death of his brother by a 
hammer blow to the head by this man.  His military service 
was noted to be significant for a fall of fifteen feet that 
injured his left shoulder and head.  In May 1977, the veteran 
said that he wished to terminate his therapy.  Mr. Pagel's 
termination note indicated a diagnosis of paranoid 
schizophrenia, not psychotic at present, with moderate 
improvement noted at termination.  A report signed by Mr. 
Pagel's clinic director, Dr. Bockian, referenced the same 
diagnosis.

The veteran underwent psychiatric evaluation by Dr. J. C. 
Neale, M.D., in June 1983.  During his evaluation the veteran 
reported a history of a "crushed" shoulder sustained in the 
Navy.  He had been working for 13 years for a telephone 
company, and had been married for 11 years.  Dr. Neale found 
the veteran to be extremely agitated and depressed due to his 
physical and employment problems. His past psychiatric 
history was significant for a recent evaluation by a Dr. 
Savage who also found him to be agitated and depressed, 
according to the veteran.  On mental status examination, Dr. 
Neale did not find any symptoms of psychosis, and the 
diagnostic impression was agitated depression, severe.

The veteran was hospitalized in a VA facility in September 
1984 for evaluation of gastrointestinal complaints.  He also 
said that he had started having flashbacks of seeing his 4-
year old brother beaten to death.  A psychology consultation 
report noted that the veteran complained that he was nervous 
due to all the hurt he had suffered for so long and by the 
fact that he lost his career and could not get better despite 
following his doctors' advice and instructions.  He further 
reported that his childhood was very traumatic as 
demonstrated by his parent's marriage break-up, the 
witnessing of the beating death of his brother, and his 
frequent illnesses.  He stated that he was homebound for two 
years due to rheumatic fever.  Objectively, the VA clinical 
psychologist noted that he was somewhat obsessive over his 
physical illness and financial troubles.  His affect was 
labile with easily stimulated anxiety symptoms such as 
sweating and flushing.  His psychological profile indicated 
prominent somatization in a person who was rather anxious and 
felt flawed.  On the basis of these findings, the 
psychologist diagnosed chronic anxiety disorder.

In November 1984, the veteran underwent an examination for 
pension purposes.  On review of his nervous system, the 
examiner noted that the veteran was worried and anxious and 
that he seemed to dwell on the description of his symptoms.

Records show a 24-day period of VA inpatient hospitalization 
from February to March 1985 for somatization disorder.  His 
medical history was noted to be significant for multiple 
medical problems.  His current complaints included various 
pains.  In addition, he reported that he was increasingly 
troubled by and had nightmares about the beating death of his 
5 year old brother which he claimed to have witnessed when he 
was 4 years old.  

Nurse's notes dated February 24, 1969 contain a history 
reported the previous night by the veteran.  He said that 
while in service, in about February 1969, he had heard 
screams coming from a bathroom, and when he investigated, 
several men were beating another man, who was lying in a pool 
of blood with his teeth knocked out.  The assailants ran, but 
were caught, and the veteran, who was the only witness, began 
to receive threats.  Some time later, while going down a 
ladder to the next deck, he was struck in the back, causing 
him to lunge forward and strike his head, neck, and shoulder.  
He feared for his life, and he had never mentioned the 
incident until the previous day, when he had told his pastor.  
Discharge psychiatric diagnoses were somatization disorder, 
rule out atypical depression, and rule out psychogenic pain 
disorder on Axis I.

W. A. Wiley, Jr., M.D., wrote, in April 1985, that the 
veteran had been referred to him by the VA.  The veteran 
admitted to some depression but had difficulty describing his 
symptoms.  The impression was dysthymic disorder with 
somatization.  

A decision of the Social Security Administration (SSA) dated 
in July 1985 found the veteran to be disabled within the 
meaning of the SSA Act by virtue of his multiple physical and 
mental problems, specifically, severe recurrent ventral wall 
hernias, pain and weakness in the left shoulder, back pain, 
shortness of breath, and a dysthymic disorder with 
somatization.  

In a statement of January 1986, the veteran provided 
additional information concerning how he got hurt while 
serving aboard the USS AMERICA.  Specifically, he 
acknowledged that he had previously stated on a consistent 
basis that he fell down a ladder, but in fact, he claimed to 
have been deliberately pushed down the ladder in one of 
several attempts on his life.  He went on to describe an 
incident that occurred aboard ship in January or February 
1969 in which he was the only witness to a beating of an 
airman by several men in a bathroom.  He stated that he was 
the sole reason the culprits were identified and prosecuted.  
He further stated that records from a Master of Arms 
investigation and a Captain's Mast should be available to 
corroborate his story.  The veteran then stated that during 
and after the trial proceedings, he received many threats on 
his life and that as a result he could not sleep for fear of 
someone sticking him with a knife.  He then related the 
ladder fall incident to a situation where he was running away 
from men who were threatening him.  The veteran also stated 
that he continued to live in fear of his life while he was 
patient at the Portsmouth Naval medical facility and that was 
why he did not fight his unfitness discharge.  He stated that 
he remained silent about this incident until March 1985 when 
he was hospitalized at the Mountain Home-VAMC, as detailed 
above.

In October 1992, the veteran testified at a Board hearing 
before the undersigned.  He testified that he suffered from 
depression and schizophrenia throughout the 1970s and from 
flashbacks of his fall down the ladder hatch and when he fell 
into a hole on the flight deck, which he stated occurred as 
he dived out of the way of a jet.  Later in his testimony, 
the veteran described a number of stressor incidents that he 
believed caused PTSD.  He stated that he witnessed seeing a 
man ejected into a radar dome on the carrier, apparently 
killing him, but he did not know his name and he provided no 
additional details.  The other incident involved the beating 
of another sailor by five men.  He stated that he jumped into 
the middle of this fight and broke it up.  Afterwards, the 
assailants were sent to the brig and a Captain's Mast took 
place in which he was the key witness for the prosecution.  
As a result, he endured many threats on his life during and 
after the trial.  The veteran stated that the whole incident 
finally came back to him in 1985 when he was hospitalized for 
his psychiatric problems at the Mountain Home-VAMC.

In August 1993, the RO received medical records obtained by 
SSA in connection with the veteran's disability claim.  Most 
of the records consisted of duplicates of VA and private 
medical records previously considered by the RO and the 
Board; however, also included is the report of an SSA mental 
examination conducted in January 1988 by Dr. Wiley.  The 
report is significant for diagnoses of dysthymic disorder; 
mixed personality disorder with dependent and paranoid 
features; and rule out schizophrenia, undifferentiated type. 
Of note is that the veteran's medical history reported to Dr. 
Wiley was significant chronologically only for a history of 
"rather vague" and brief auditory hallucinations in 1976.

In November 1993, the veteran underwent VA examinations for 
mental disorders and PTSD.  On the mental disorders 
examination, the veteran reported a pre- service history of 
seeing some traumatic events when he was a child.  Regarding 
his military service, he reported feeling very bad and guilty 
about not going to Vietnam due to his unexpected 
hospitalization in 1969 and subsequent unfitness discharge 
for the left shoulder problem.  He added that he did not 
receive any psychiatric care prior to or during his military 
service.  Following service, he reported a history of not 
working since 1982 due to physical problems.  Later during 
the examination, the veteran stated that he starting noticing 
that he was depressed in 1973, and that in 1974, he suffered 
a six-week period in which he lost weight, started hearing 
voices, and became paranoid, which resulted in his 
hospitalization at the Bristol Regional Medical Center for a 
heart attack.  At that time, he stated that he was diagnosed 
with a schizophrenic reaction attributed to his physical 
illness.  He stated that he had one episode of paranoia after 
the 1974 hospitalization.  In addition, the veteran relayed a 
history of nightmares and poor sleep due to his account of 
the beating incident in the Navy.  He reported that he 
witnessed the beating of a fellow serviceman and was injured 
trying to rescue him from the assailants to the extent that 
he was "bleeding badly."  He added that he was later chased 
by someone on the ship who did not want him to testify 
against the assailants and as a result, he fell down a flight 
of stairs and hurt his left shoulder.  In the years after 
service, the veteran described a gradual deterioration in his 
mental state due to the aforementioned in-service stressors.  
He added that he did not mention the beating incident during 
his 1985 hospitalization because he was afraid to talk about 
it.

On mental status examination, the veteran was somewhat 
restless and his affect ranged from depressed mood, crying, 
to somewhat angry, and at other times to a kind of 
mellowness.  The balance of the examination was negative for 
any abnormalities.  The examiner noted that the veteran was 
not exposed to any combat trauma as per history, and that the 
only situation where his life was in danger was when he was 
attacked to discourage him from testifying.  He said he had 
nightmares about the incident.  The examiner diagnosed major 
depression, recurrent type, but stated the veteran might 
benefit from a Minnesota Multiphasic Personality Inventory. 

The PTSD examination in November 1993 indicated that the 
evidence in the claims file was reviewed in connection with 
the examination by a board of two psychiatrists.  At this 
time, the veteran said that the incident in which he had seen 
someone beaten in service occurred several months before his 
fall down the ladder shaft, and he said that it was not until 
several years later that he began to suspect that he had been 
pushed at that time, in retaliation for his testimony.  The 
examiner felt that the veteran needed inpatient observation 
and evaluation for a complete diagnosis, but he was able to 
diagnose anxiety disorder, not otherwise specified, chronic, 
moderate degree, dysthymia, chronic, moderate degree, 
somatoform pain disorder (provisional), and histrionic 
personality traits.  

Pursuant to this recommendation, the veteran was admitted to 
the Mountain Home-VAMC on November 29, 1993, for a period of 
inpatient O & E to assess for mental disorders and PTSD.  He 
remained hospitalized through December 3, 1993, during which 
he had a Social Work consultation on November 29th and a 
Psychology consultation on December 1st.  In addition, he was 
evaluated by the psychiatrist in charge of his 
hospitalization. His medical history was reported as 
unchanged from the time he underwent the above- cited mental 
disorders and PTSD examinations.  On admission, it was noted 
that his mental status examination was significant for 
suicidal ideations with a plan.  In addition, some homicidal 
ideations were noted and his mood was severely dysthymic.

The Social Work consultation disclosed that the veteran was 
sincere without fabrication, but that his mental status was 
labile.  He was verbal during his interview by the VA social 
worker, but he tended to get tearful, guilt ridden and 
markedly depressed, with impaired concentration, periodic 
homicidal thoughts when provoked, fear of losing control, and 
having long-term suicidal ideations.  He related his 
depression to early childhood experiences, his military 
service and his loss of employment after service due to his 
physical problems.  He also reported a long history of sleep 
impairment and nightmares of falling head first down a ladder 
hatch aboard a ship and images of other sailors harming him.  
He also reported a history of flashbacks and intrusive 
thoughts and indicated that his PTSD-type symptoms centered 
around a severe beating of another sailor that he witnessed.  
The veteran again retold his story of the incident in which 
he was called to testify against the assailants and the 
threats made against him including being pushed down a ladder 
hatch head first.  The Social Work report went on to state 
that the aforementioned incident was not so significant in of 
itself until taken into account the veteran's pre-morbid 
history and factors of childhood involving a dysfunctional 
family situation and the beating death of his brother.  The 
assessment by the social worker was that the case of the 
beaten sailor recreated the death of his brother and led to a 
sense of rage and helplessness.  On these findings, the 
social worker concluded that the veteran met the criteria for 
PTSD.

The Psychology consultation of December 1st included the 
administering of the Minnesota Multiphasic Personality 
Inventory (MMPI) and a review of the veteran's medical 
history, which was noted to be significant for diagnoses of 
somatization and malingering.  The VA psychologist went on to 
state that there was no record of any combat trauma from his 
military service and that the veteran invalidated the MMPI by 
having an extreme elevation on the F-scale.  The psychologist 
indicated that such a result was fairly predictable in issues 
of secondary gain to the extent that it made the MMPI 
instrument inconclusive in determining whether he had PTSD.  
In view of these findings, the psychologist did not render a 
diagnosis, but instead recommended that the veteran be sent 
to the Augusta, Georgia, VAMC for further testing and 
evaluation for PTSD.

The VA psychiatrist in charge of the veteran's 
hospitalization, Dr. Korman, examined the veteran on November 
30, 1993, and essentially obtained the same history and 
clinical findings as reported by the social worker and 
psychologist.  As a result, a conference of the various team 
members, the psychologist, social worker, psychiatrist and 
nursing staff was held on December 2, 1993, and it was agreed 
by the team that the following discharge diagnoses reflected 
an accurate assessment of the veteran's mental state:  Axis 
I: PTSD, moderate, and major depression, severe; and Axis II: 
Some histrionic personality traits.  As indicated above, the 
veteran was discharged on December 3, 1993, at which time he 
denied any current suicidal/homicidal ideations and it did 
not appear that he was showing any frank psychotic features.

In response to a request from the RO, the veteran submitted a 
statement in May 1994 identifying his alleged in-service 
stressor incidents and providing details concerning these 
incidents.  He set forth four stressors:

Stressor #1 involved his account of witnessing the beating of 
a sailor aboard the USS AMERICA sometime between January and 
March 1969. His account of the event was essentially 
unchanged as previously reported. He stated that this event 
led to a Captain's Mast and threats on his life due to his 
testifying for the prosecution.

The veteran stated further that the threats led to Stressor 
#2, the incident that occurred in the spring or early summer 
1969 in which he was thrown down a ladder shaft head first.  
He stated that he was walking towards the ladder shaft when 
he was grabbed and thrown down the ladder shaft.  The balance 
of the account concerned his head and left shoulder injuries, 
a bloody stumble through the chow-line, a fall at the salad 
bar and his placement in a wire basket.  The next memory he 
recalled was seeing a corpsman working on his head.  
Regarding these two stressors, the veteran stated that he had 
no memory of anyone's name who was involved, including the 
man who was beaten.

Stressor #3 as reported by the veteran in his May 1994 
statement involved his account of suffering burn injuries to 
his face and eyes in June 1969 when he was working in the 
lower decks of the USS AMERICA.  In support of his claim, he 
submitted a copy of a service medical record showing 
treatment for flash burns of the eyes.

Stressor #4 concerned his fall into a control hatch while on 
the AMERICA's flight deck in July 1969.  He stated that he 
was on the edge of a jet blast and feared being blown into 
the ocean so he jumped into the hatch and in the process, 
severely turned his ankle.  

In addition, the RO received in September 1994 a statement 
from the veteran regarding his response to a follow-up PTSD 
development letter.  He stated that records from a Captain's 
Mast and Master at Arms investigation would prove that the 
alleged beating incident occurred aboard the USS AMERICA in 
1969.  He requested that the RO attempt to obtain these 
records and he provided a search parameter extending from 
December 1968 to March 1969.

In December 1994, the RO sent the veteran a follow-up letter 
requesting that he provide the name of defendant in the 
trial, a more definitive date of the alleged assault and of 
the trial, and if he received a subpoena to appear at the 
trial.  The veteran responded to this letter in December 
1994, stating that it was impossible for him to provide the 
name of the defendant, the date of the trial, or any other 
records due to passage of time (25 years).  He went on to 
state that he did not think any records from the Captain's 
Mast were needed to make a decision on his case in any event.  
Therefore, the veteran stated that the RO should cancel its 
search request if the information he provided was 
insufficient for further developmental inquiry.
 
In October 1996, the RO requested additional examination 
and/or addendum reports regarding the mental disorders and 
PTSD examinations and O & E hospitalization of November and 
December 1993 from the examiners involved.  In response, the 
examiner who conducted the November 1993 mental disorders 
examination noted that the other doctor was no longer 
available.  He said that after reviewing the examination 
reports, his conclusion was that the veteran had chronic 
dysthymia with anxiety disorder, not otherwise specified, and 
that a diagnosis of PTSD could not be made, as he did not 
meet all the criteria.

In January 1997, a special VA PTSD examination was conducted.  
The examiner noted that the large claims file had been 
reviewed in its entirety.  He recounted in great detail the 
veteran's medical history before, during and after service, 
the account of which has been set forth in sufficient detail 
above in this decision.  The veteran's accounts of his 
stressors remained basically unchanged; however, with respect 
to the ladder hatch fall, he stated that three or four men 
held him up by his heels before dropping him and afterwards, 
they visited him in the sick bay and told him they would kill 
him if he told anyone about the incident.  He then stated 
that his memories of these events came back to him gradually.

Subjectively, the veteran complained of active, daily, 
intrusive recollections of a number of events including the 
childhood death of his brother as well as events in the Navy 
in terms of the alleged event of rescuing the sailor from 
being beaten, the subsequent fall down the ladder hatch.  He 
also described in detail a recollection of driving home with 
his father while the body of his dead brother was in the back 
seat.  The veteran reported having dreams in the form of 
nightmares three or four nights per week in which there were 
scenes of death and destruction and of seeing his children 
being killed.  Objectively, his mental status examination was 
essentially normal except for emotional outbursts (crying) 
and going off on tangents which required considerable effort 
on the part of the examination to redirect the veteran back 
to the matter at hand.  

In a lengthy discussion interweaving the veteran's symptoms 
with his history of the childhood beating death, and the in-
service beating and ladder fall incidents, the examiner 
concluded, in essence, that if the factual history was 
correct, the veteran's symptoms met the criteria for PTSD, 
the trauma of which was related to both childhood and Navy 
duty, and that the events which occurred in the Navy 
contributed to his overall illness, but would not be 
considered solely responsible for the illness.  He diagnosed 
PTSD with dysthymia, and noted that the childhood and 
military stressors were considered extreme.  

In response to the RO's request for an examination by a board 
of two psychiatrists at the same time, the veteran was 
examined jointly by two psychiatrists in September 1997.  The 
report indicated that the veteran's claims file was again 
reviewed by these examiners as well as a recent hospital 
discharge summary that reflected a period of inpatient care 
in April 1997 for panic attacks, at which time an additional 
Axis I diagnosis of bipolar disorder was established.  In 
addition, the examiners were informed by the veteran that he 
was treated at a private facility in Johnson City, TN, on two 
occasions following his April 1997 VA hospitalization due to 
a worsening of his panic attacks.  On the second visit in 
July 1997, he reported that his medications were changed.  On 
examination, the veteran again related his ongoing problems 
with daily intrusive thoughts of morbid events, including 
recollections of his childhood trauma and the alleged beating 
incident that occurred while he was in the Navy. In addition, 
the veteran described especially vivid mental images of 
disastrous events occurring to his children.

In summary, the examiners reported that the veteran continued 
to manifest PTSD-type symptomatology due to this memories and 
recollections. Based on the veteran's medical history, review 
of the claims file, and the results of the mental status 
examination, the doctors agreed that the veteran had PTSD, 
prolonged, with dysthymic disorder and panic disorder 
representing three separate diagnoses on Axis I.  No Axis II 
diagnosis was made, but the examiners thought that he 
displayed traits of an obsessive-compulsive personality.

With these diagnoses for consideration, the doctors stated 
that the current examination reaffirmed the basic conclusions 
and diagnosis made on the January 6, 1997, examination, in 
that the veteran had PTSD as a result of events of childhood 
which were exacerbated and aggravated by the events in the 
Navy. Regarding this finding, the examiners observed that the 
conclusion is based on his clinical presentation at this 
time, as well as his history, and that, obviously, there were 
parts of his history that cannot be verified by the board of 
psychiatrists. 

Of record is the transcript of a Board hearing held before 
the undersigned in December 1998, in Washington, DC.  He 
summarized the stressor which he claimed caused PTSD as 
having witnessed a beating of a sailor in service, intervened 
in that beating, and testified at a Captain's Mast which 
resulted in the conviction of several men.  His testimony is 
essentially reflected above by and through his prior hearing 
testimony and many statements of record, and will not be 
repeated.  

In September 2000, the veteran underwent a psychological 
assessment at a VA facility.  A history of bipolar disorder 
was noted.  On examination, as the veteran related events 
from his childhood and seeing the sailor beaten, he became 
more and more agitated, and appeared be in the midst of a 
flashback of the sailor's beating.  The psychologist noted 
that although the presentation was dramatic, it did not 
appear to be less than genuine.  He observed the veteran was 
clearly exposed to significant emotional trauma, and had 
great difficulty coping with his memories, complicated by 
bipolar disorder.  The diagnostic impression was bipolar 
disorder and PTSD.  

The veteran was hospitalized in Lakeshore Mental Health 
Institute on an emergency commitment in April 2002, after 
becoming manic, paranoid, and aggressive.  He had not been 
taking his medications.  At the time of admission, his speech 
was pressured and rambling, his memory was impaired, and his 
thinking was disorganized.  Delusions and hallucinations were 
indicated.  He stated that he wanted to have PTSD.  He said 
he continued to have flashbacks.  He said his problems 
started n 1976, at which time he had suffered a drug-induced 
mania.  On an interview the following day, he was very 
irritable, and most of his conversation was related to 
Vietnam.  He said that after Vietnam, he began having 
flashbacks, and that anytime he saw a helicopter, he had 
flashbacks of that time.  He also said he was physically and 
emotionally abused by family members and was sexually abused 
while in the Navy.  He said he began having flashbacks at the 
age of 3-1/2 years, when he witnessed the murder of his 
brother.  At the end of his hospitalization, he was not 
suicidal or homicidal, was no longer grandiose, and his 
speech was more organized.  Discharge Axis I diagnoses were 
bipolar disorder, manic, with psychotic features; history of 
polysubstance dependence; and history of PTSD.  

In June 2002, the RO sent the veteran a letter requesting 
verification or corroboration of his alleged stressors.  The 
type of evidence required was described, and he was provided 
a questionnaire to elicit corroborating information in 
support of his claim for PTSD due to personal assault.  The 
types of information likely to substantiate his claim were 
described, and many examples listed.  

In July 2002, the veteran returned the questionnaire, but was 
unable to provide any new information.  In addition, he 
submitted another statement describing his claimed in-service 
stressors, which were, for the most part, as described in 
stressors 1, 2, and 4 in his June 1994 statement.  On this 
occasion, he said when he had seen the five men beating one 
man who was lying in a pool of blood and loose teeth, he 
sounded the alarm and proceeded to fight off the men.  The 
Master at Arms took the men into custody.  From that time 
until his discharge from service, he received numerous 
threats on his life, including while he was at the Naval 
hospital.  Shortly after the trial, some friends of the 
perpetrators saw him going from the flight deck to the mess 
deck, grabbed him, and threw him head first down the ladder 
shaft, injuring his head, shoulder, and neck.  

VA treatment records dated from January to March 2003 show 
the veteran's treatment for multiple medical problems, 
including psychiatric diagnoses of bipolar disorder, manic, 
and PTSD.  During a January 2003 hospitalization, marital 
problems and hypomanic behavior, including intrusiveness and 
impaired insight and judgment, were noted.  At the time of 
his discharge, his overall demeanor and presentation had 
improved, but he still appeared to be vague with flight of 
ideas.  Subsequent outpatient treatment notes show the 
veteran to be very fixated on current world conditions and 
the pending war.  His conversation was disjointed and his 
mood was labile.  He was again hospitalized in March 2003 
with complaints of mental status changes due to recent 
medication adjustments.  He was markedly improved by the time 
of discharge.  

II.  Analysis

As an initial matter, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA, and 
implementing regulations adopted in August 2001, redefine the 
obligations of VA with respect to the duty to assist, and 
impose a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date, and thus applies 
to this appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099 (2000).  In brief, these provisions note 
that the VA is to notify the claimant of the evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159(b).  In addition, upon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  VA will also notify the claimant if it 
has been unable to obtain relevant records. 38 U.S.C.A. § 
5103A(b)(2); 38 C.F.R. § 3.159(d).

A careful review of the record reveals that, throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the evidence 
necessary to substantiate his claims, of the respective 
obligations of the VA and him to obtain different types of 
evidence, and of the specific reasons for denying his claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  In June 2002, he was 
provided a detailed letter setting forth the evidence 
required to establish service connection for PTSD, what type 
of evidence he should submit, what information he needed to 
provide to the RO to enable the RO to obtain certain types of 
evidence, and what type of evidence or information is needed 
to support his claim for service connection for PTSD based on 
personal assault.  Additional information regarding pertinent 
evidence, the applicable regulations, the evidence relied 
upon to decide the claims, and the reasons the claims were 
denied was provided in the notifications of the rating 
actions, the statement of the case, Board remands, and 
supplemental statements of the case.  He testified at Board 
hearings in October 1992 and December 1998.  Identified 
records have been obtained, and VA examinations have been 
provided.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio.  

Service connection for PTSD requires the presence of three 
elements:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; (2) credible supporting evidence that 
the claimed in-service stressor(s) actually occurred; and (3) 
a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f). 

The VA examinations in January and September 1997 contain a 
diagnosis of PTSD, based on identified symptoms and 
stressors.  Although the diagnosis was based on DSM-III-R 
rather than DSM-IV, for purposes of this decision, it will be 
assumed that the criteria of DSM-IV are also met.  The 
diagnosis of PTSD noted at this time was based on the 
veteran's memories and recollections of the beating death of 
his brother when he was five years old as well as his claimed 
stressor of witnessing the beating of a sailor while he 
served aboard the USS AMERICA in 1969, and the events that 
reportedly followed.  Additional medical records in the 
voluminous claims file reflect that the veteran was first 
diagnosed with PTSD in December 1993 following a period of O 
& E hospitalization, based on the same stressors.  

More recent records also show a diagnosis of bipolar 
disorder, reportedly diagnosed as early as April 1997.  
Indeed, the April 2002 Lakeshore Hospital summary reported a 
diagnosis of bipolar disorder, with PTSD only by history.  
Nevertheless, the majority of the records dated from 2000 to 
2003 contain diagnoses of both PTSD and bipolar disorder, and 
the evidence is sufficient to show a current diagnosis of 
PTSD.  

Further, the medical records also include evidence of medical 
linkage between PTSD and alleged in-service stressors, 
specifically, the incident that reportedly occurred in the 
Navy involving his rescuing a crewmember who was being beaten 
and the events that followed - the threats on his life and 
the deliberate push down a ladder hatch by unknown assailants 
who did not want him to testify against the persons charged 
in connection with the beating incident.  While the childhood 
stressor of seeing his brother murdered also was thought to 
play a part in the onset of PTSD, this does not negate the 
impact of the claimed in-service stressors.  

Thus, the Board finds there is an acceptable medical 
diagnosis of PTSD due to a purported service stressor, and 
the outcome of this case turns on whether there is 
satisfactory verification of a service stressor.

A sufficient stressor is one in which a person has been 
exposed to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and the 
person's response involved intense fear, helplessness, or 
horror.  See 38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Cohen.  The occurrence of a stressor, on the other hand, is a 
factual matter, and thus an adjudicatory determination.  
Cohen; Zarycki v. Brown, 6 Vet.App. 91 (1993); West v. Brown, 
7 Vet.App. 70 (1994); 38 C.F.R. § 3.304(f) (1999). 

Service records do not reflect that he was at a war theater 
or that he engaged in combat operations against an enemy of 
the United States, and the veteran does not dispute these 
facts.  Thus, since the veteran did not engage in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The claimed stressors in this case involve the veteran having 
witnessed the beating of another sailor; his subsequent 
testifying at a Captain's Mast and fear of reprisal; and his 
being pushed or thrown down a ladder shaft.  In the December 
1999 joint motion, the parties agreed that these incidents 
involved personal assault, and, as a result, the case must be 
considered under the special provisions contained in the VA 
adjudication procedure manual applicable to such claims, as 
required by Patton v. West, 12 Vet.App. 272 (1999).  See VA 
ADJUDICATION PROCEDURE MANUAL, M21-1 (MANUAL M21-1), Part III, 
 5.14d (Mar. 8, 2002).  Subsequent to the joint motion and 
Court order, 38 C.F.R. § 3.304(f)(3) was added to incorporate 
the provisions regarding personal assault into the 
regulations.  See 67 Fed. Reg. 10330-10332 (Mar. 7, 2002)).  
This new section provides as follows:

If a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a PTSD claim that is based 
on in-service personal assault without 
first advising the claimant that evidence 
from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

As detailed above, the in-service stressors claimed by the 
veteran are several, but only two specific service stressors 
have formed the basis for the PTSD diagnoses:  (1) his 
account of witnessing the beating of a fellow crewmember 
aboard the USS AMERICA sometime between January and March 
1969, which he says led to a Captain's Mast and threats on 
his life due to his testifying for the prosecution, and (2) 
the incident that occurred in the spring or early summer 1969 
in which he was thrown or pushed down a ladder shaft, 
sustaining head and left shoulder injuries.  Regarding these 
two stressors, the veteran stated that he had no memory of 
anyone's name who was involved, including the man who was 
beaten. 

With respect to the first incident, the veteran has been 
unable to provide any information to enable official 
verification of the Captain's Mast, such as the date of the 
proceeding or the name of any of the parties involved.  
Service medical records do not show treatment for injuries 
sustained in a fall from a ladder, or other incident which 
would support his contentions.  

Further, the service medical and personnel records do not 
show any behavior changes such as a request for a transfer to 
another military duty assignment, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety, or unexplained economic or social 
behavior changes.  Although the veteran indicates that his 
in-service hospitalization, which took place in November and 
December 1969, and the December 1969 discharge from service 
were at least in part due to his fear for his life, the 
medical and administrative records compiled at that time do 
not provide any support for such an interpretation. 

With respect to the second incident, the alleged ladder hatch 
fall, the service department evidence does not contain any 
verification of this incident, either due to the veteran's 
original account of slipping and falling down the hatch or 
his subsequent account of being deliberately pushed down the 
ladder.  Adding to the inconsistencies between these 
accounts, the veteran later provided a third version of the 
story, to the effect that he was grabbed and held by his 
ankles before being dropped or thrown head first down the 
ladder hatch.  It is noteworthy that the factual details of 
his original account of the ladder hatch fall provided at the 
time of his November 1973 hearing contrast quite sharply with 
his later accounts of the stressor element of the story, 
especially the third version of the story cited above.  
Moreover, the timing of all of these incidents has varied 
over the years.  Such inconsistencies serve to significantly 
diminish the overall credibility of the veteran's statements 
regarding the purported stressors.   

The lay statements provided in 1973, which relate to the 
veteran's treatment for injuries reportedly sustained in a 
fall from a ladder in service, are not supported by the 
service department records, and, in any event, do not 
corroborate any of his alleged PTSD- stressors because they 
only purport to verify that the veteran injured his head and 
left shoulder falling down the ladder hatch.  No mention of a 
deliberate push, threats on his life, etc., is reflected in 
these statements, nor did they identify any behavior changes 
in the veteran after the incident.  Moreover, numerous 
attempts have been made to verify the treatment for the 
alleged ladder fall injury in service, including 
hospitalization, to no avail.  Particularly in light of the 
signification variations in the veteran's version of these 
events over the years, such statements do not corroborate 
this alleged stressor.

Further, the Board finds it significant that other relevant 
medical records in this case which predate the February-March 
1985 hospitalization provide no basis to corroborate the 
veteran's stressor accounts.  Specifically, the therapy 
consultation reports of Mr. Pagel dated in 1977 reflect that 
at that time, the veteran reported in detail his family 
history, to include the marital separation and his witnessing 
of the beating death of his brother, and his military history 
which he then stated included sustaining an injury to his 
left shoulder and head in a fall of fifteen feet.  At that 
time, he made no mention of the beating incident, the threats 
on his life, the Captain's Mast trial, etc.  On many other 
occasions from 1971 to 1985, the veteran provided detailed 
recollections regarding the alleged ladder fall, which are 
inconsistent with his having been pushed, dangled, or thrown 
down the ladder shaft.  He underwent several comprehensive 
psychiatric evaluations during this time period as well, but 
failed to mention any of the in-service incidents, even while 
relating the incident involving his brother.  

The disparate accounts of the veteran's purported in-service 
stressors provided over the years considerably lessen the 
credibility of his own testimony and written statements 
concerning such incidents.  When considered together with the 
lack of verification or corroboration of any of these 
stressors, including from alternative sources acceptable for 
purposes of verifying personal assault stressors, the balance 
of the evidence clearly weighs against a finding that the 
claimed in-service stressor(s) actually occurred.

The other stressors claimed by the veteran in his Statement 
in Support of Claim dated in May 1994, his account of 
suffering burn injuries to his face and eyes in June 1969 
when he was working in the lower decks of the USS AMERICA, 
and his fall into a control hatch while on the AMERICA's 
flight deck in July 1969 in which he stated that he was on 
the edge of a jet blast and feared being blown into the 
ocean, have never been reported in a clinical-medical setting 
and as such, do not form the basis of any record diagnosis of 
PTSD.  As such, these stressors, even assuming their 
credibility, fail the third element needed to establish 
service connection for PTSD, a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor(s).  The same can be said of his rather 
vague account provided at his hearing in October 1992 of 
allegedly witnessing a man being ejected into a radar dome of 
the USS AMERICA.  He could not provide the name of the person 
involved or any other details concerning this event, but this 
stressor, even in true, has never been reported in a 
clinical-medical setting or formed the basis of a PTSD 
diagnosis.  

New stressors mentioned during an April 2002 hospitalization 
in Lakeshore Hospital, consisting of events in Vietnam, and 
sexual assault while in the Navy, did not result in a 
diagnosis of PTSD at that time, but only by history.  
Moreover, the veteran clearly did not serve in Vietnam, his 
statement of sexual assault was vague and unsupported, and he 
did not mention it on the stressor statement provided to the 
RO three months later, in connection with the request for 
information concerning claimed personal assault stressors.  
As a result, no further investigation or analysis of this 
history is indicated.  

In sum, in the absence of credible supporting evidence of the 
occurrence of an in-service stressor, the preponderance of 
the evidence is against the claim for service connection for 
PTSD, and service connection for PTSD is not warranted.  
Because the weight of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

